GENESIS FINANCIAL, INC.




CONVERTIBLE NOTE




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE

NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ENCUMBERED, OR OTHERWISE
DISPOSED OF EXCEPT UNDER SATISFACTION OF CERTAIN CONDITIONS. INFORMATION
CONCERNING THESE RESTRICTIONS MAY BE OBTAINED FROM THE CORPORATION OR ITS LEGAL
COUNSEL. ANY OFFER OF DISPOSITION OF THESE SECURITIES WITHOUT SATISFACTION OF
SAID CONDITIONS W]ILL BE WRONGFUL AND WILL NOT ENTITLE THE TRANSFEREE TO
REGISTER OWNERSHIP OF THE SECURITIES WITH THE CORPORATION.




$250,000

December 15, 2010

 Spokane, Washington




GENESIS FINANCIAL, INC., a Washington corporation (the "Maker"), promises to pay
to the order of ________ (the "Holder") the principal sum of Two Hundred Fifty
Thousand ($250,000) (the "Principal Sum") together with interest, upon the terms
and conditions provided in this Convertible Note (the "Note").




1.




Interest




The unpaid balance of the Principal Sum shall bear simple interest at a fixed
rate equal to Eight (8%) from the date of this note until such balance is paid.




2.




Payment




(a) Interest. Maker shall pay accrued interest to Holder at the time the
principal amount is paid in full.




(b) Principal. Maker shall pay Holder the outstanding Principal Sum on the date
that is two years from the date hereof.




(c) Manner and Place of Payment. All payments shall be made by checks drawn on
Maker's corporate bank account and shall be in the lawful currency of the United
States of America. All payments shall be made to Holder at the address specified
in Section 9 or at such other place as Holder may specify in writing.








--------------------------------------------------------------------------------

3.




Prepayment




Maker may prepay any amount owing under this Note without premium or penalty by
giving written notice 30 days before the date of prepayment of intent to prepay.




4.




Conversion Rights




(a) Right to Convert. At any time prior to expiration of the prepayment notice
period described in Paragraph 3 or, if no such notice is given, to maturity of
this Note, the Holder has the right, at its option, to convert the Note into
Series B Preferred Shares of Maker's $1.00 par value Series B Preferred stock
(the "Preferred Stock") by giving a written notice that it is exercising its
rights hereunder and surrendering the Note for that purpose to the Maker. The
number of shares of Preferred Stock of the Maker that Holder shall be entitled
to receive upon such conversion shall be determined by dividing the unpaid
balance of the Principal Sum including accrued unpaid interest by $1.00, (the
"Conversion Factor").




(b) Fractional Shares. The Maker shall not be required to issue fractional
shares upon conversion of the Note, but shall pay in cash, in lieu of such
fractional interest, an amount equal to the difference between the unpaid
balance of the Principal Sum and the product of the Conversion Factor times the
number of whole shares determined under Paragraph 4(a).




(c) Capital Adjustments. If this Note is converted, as provided in Paragraph
4.(a), subsequent to any share dividend, split-up, recapitalization, merger,
consolidation, combination or exchange of shares, separation, reorganization, or
liquidation ("Capital Adjustments") occurring after the date hereof, as a result
of which shares of any class shall be issued in respect of outstanding Preferred
Stock or Preferred Stock shall be changed into the same or a different number of
shares of the same or another class or classes, the Purchaser shall receive the
aggregate number and class of shares which, if this Note had been converted at
the date hereof ("Deemed Conversion") and Preferred Stock received upon the
Deemed Conversion had not been disposed of, the Purchaser would be holding, at
the time of actual conversion, as a result of the Deemed Conversion and such
Capital Adjustments.





--------------------------------------------------------------------------------




5.




Default.




The term "Default" as used in this Note means any of the following events:




(i) Maker at any time fails to pay any interest payment due on this Note within
45 days of the time that it receives notice from Holder that such payment is
past due, or Maker fails to pay any payment of principal due on this Note within
15 days of the time that it receives notice from Holder that such payment is
past due; or




(ii) Maker admits, in writing, its inability to pay its debts as they become
due.




6.




Remedies upon Default




(a) Acceleration. Upon Default, Holder may, by written notice to Maker,
accelerate the due date of the Principal Sum owing under this Note. Such
accelerated amounts shall become immediately due and payable upon receipt of
such notice by Maker.




(b) Remedies at Law and in Equity. If Holder accelerates the amounts owing under
this Note, Holder shall have the right to pursue any or all remedies available
at law or in equity, including, but not limited to, the right to bring suit on
the Note.




7.




Attorneys' Fees, Costs, and Other Expenses




Maker agrees to pay all costs and expenses which Holder may incur in enforcing
this Note upon Default, including, but not limited to, reasonable attorneys'
fees, expenses and costs incurred in any action undertaken with respect to this
Note, or any appeal of such an action.




8.




Assignment; Obligations Binding on Successors








--------------------------------------------------------------------------------

Maker may not assign any of its rights, duties, or obligations under this Note
without the prior written consent of Holder. This Note shall bind Maker and its
successors and assigns. All rights and powers established in this Note shall
benefit Holder and Holder's successors and assigns; provided, however, that all
transfers of this Note by Holder are subject to the restrictions described in
the legend at the end of this Note.




9.




Notices




All notices, requests, consents, payments and other communications required or
provided for herein to any party shall be in writing, and shall be deemed to be
given when: (a) delivered in person; (b) sent by first class registered or
certified mail with postage prepaid; (c) delivered by overnight receipted
courier service; or (d) except with respect to payments, sent by confirmed
facsimile transmission. Notices shall be sent to the addresses set forth below,
or to such other addresses as may hereafter be designated in writing by the
party:




(i)

If to the Maker:

Genesis Financial, Inc.

12314 East Broadway Ave.

Spokane Valley, WA 99216




(ii)

If to Holder:

                         

                         

Attn:                    




10.




Governing Law




This Note will be construed, and the rights, duties and obligations of the
parties will be determined, in accordance with the laws of the State of
Washington.




11.




Headings




Headings used in this Note have been included for convenience and ease of
reference only, and will not in any manner influence the construction or
interpretation of any provision of this Note.





--------------------------------------------------------------------------------




12.




Entire Agreement




This Note and the Convertible Notes Subscription Agreement represent the entire
understanding of the parties with respect to the transaction giving rise to the
issuance of the Note. There are no other prior or contemporaneous agreements,
either written or oral, between the parties with respect to this subject.




13.




Waiver




No right or obligation under this Note will be deemed to have been waived unless
evidenced by a writing signed by the party against whom the waiver is asserted,
or by the party's duly authorized representative. Any waiver will be effective
only with respect to the specific instance involved, and will not impair or
limit the right of the waiving party to insist upon strict performance of the
right or obligation in any other instance, in any other respect, or at any other
time.




MAKER: GENESIS FINANCIAL, INC.







By:                           

Michael Kirk, Co-Pres.



